Appeal from an award for funeral expenses made by the State Industrial Board under the Workmen’s Compensation Law. Deceased, a salesman, was killed in an automobile accident while driving home from interviewing a prospective customer. Appellants contend that the accident did not arise out of and in the course of the employment and that the death resulted solely from intoxication. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Bliss, Heffernan, Schenck and Foster, JJ.